Case 7:19-cr-00163-VB Document18 Filed 12/05/19 Page 1of1

Southern District
Federal Defenders 300 Quarropas Street, Room 260
O F NEW Y O RK , IN C . White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 997-6872

 

. Susanne Brody
David E. Patton Auormes-in-Charge
Executive Director White Plains

and Attorney-in-Chief

December 5, 2019
VIA ECF

The Honorable Vincent L. Briccetti
United States District Court Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

    

APPLICATION GRANTED
SO ORDERED:

  
     

 

 

Vincent L. Briccetti, U.S.D.J.

Dated:__( Ul
White Plains, NY

Getemey Gly rtd

Zulre at ((:30q m4

 
     
 

Re: United States v. Jeffrey Stover
19 CR 163 (VB)

  

     
   

Dear Judge Briccetti:

I am writing to respectfully ask that you adjourn Mr-Stover’s sentencing from
December 18, 2019 to January 30, 2020 at 11:30am. I am requestin ment so
that I may further prepare for the sentencing and to allow Ms. Brody — who took the plea
with Mr. Stover — to participate in the sentencing. This is my second time requesting an
adjournment of Mr. Stover’s case, and I do not anticipate needing another extension.

I have spoken to AUSA James Ligtenberg and he does not object to this request, and
Deputy Hilbert informed me that January 30, 2020 at 11:30am was available.

Thank you for your consideration.

IS oS
enfain Gold

Assistant Federal Defender

ce: AUSA James Ligtenberg
